Case 2:17-cv-13094-GCS-DRG ECF No. 22, PageID.2136 Filed 06/14/21 Page 1 of 15




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 BRUCE ALAN WEAVER,

      Petitioner,
                                    Case Number 2:17-CV-13094
 v.
                                    Honorable George Caram Steeh

 CHANDLER CHEEKS,

      Respondent.
 _________________________________/

             OPINION AND ORDER DENYING THE PETITION
           FOR A WRIT OF HABEAS CORPUS, DECLINING TO
            ISSUE A CERTIFICATE OF APPEALABILITY, AND
           DENYING LEAVE TO APPEAL IN FORMA PAUPERIS

      Bruce Alan Weaver, (“Petitioner”), filed a pro se habeas corpus

 petition challenging his state conviction for armed robbery, Mich. Comp.

 Laws § 750.529.

      Petitioner alleges the ineffective assistance of trial and appellate

 counsel. The State argues in an answer to the petition that the state

 courts reasonably rejected petitioner’s claims. For the reasons stated

 below, the petition for a writ of habeas corpus is DENIED.

                               I. Background

      Petitioner was convicted following a jury trial in the Eaton County

 Circuit Court. This Court recites verbatim the relevant facts relied upon by
                                      -1-
Case 2:17-cv-13094-GCS-DRG ECF No. 22, PageID.2137 Filed 06/14/21 Page 2 of 15




 the Michigan Court of Appeals, which are presumed correct on habeas

 review pursuant to 28 U.S.C. § 2254(e)(1). See e.g. Wagner v. Smith, 581

 F.3d 410, 413 (6th Cir. 2009):

      Defendant was accused of robbing a Pizza Hut with a toy gun.
      He admitted to the robbery, but asserted that he was under
      duress due to threats of harm to himself and his family from
      drug dealers.

      ************************************************************************
      Defendant asserted that he was compelled to commit the
      robbery in order to avoid being harmed by his drug suppliers.
      Defendant explained that he owed $1,050 to his drug suppliers
      that he was supposed to pay at the beginning of May 2014, that
      his drug suppliers demanded payment on April 16, 2014, and
      that he was able to avoid them until April 19, 2014, the day
      before the robbery. Defendant said that the drug suppliers
      arrived at his home on April 19 and displayed a gun while
      threatening to kill him and his family for non-payment.
      Defendant described being afraid because he thought the drug
      dealers were going to kill him or his family or friends, and
      explained that he therefore attempted to rob the restaurant.

      People v. Weaver, No. 326468, 2016 WL 2943239, at *1, 2 (Mich. Ct.

 App. May 19, 2016).

      Petitioner’s conviction was affirmed. Id., lv. den. 500 Mich. 924, 888

 N.W.2d 112 (2017).

      Petitioner filed a petition for a writ of habeas corpus, which has held

 in abeyance so that petitioner could exhaust his ineffective assistance of

 appellate counsel claim. Weaver v. Chapman, No. 2:17-CV-13094, 2019

 WL 2024496 (E.D. Mich. May 8, 2019).
                                        -2-
Case 2:17-cv-13094-GCS-DRG ECF No. 22, PageID.2138 Filed 06/14/21 Page 3 of 15




      Petitioner filed a post-conviction motion for relief from judgment,

 which was denied. People v. Weaver, No. 14-020156-FC (Eaton County

 Circuit Court, July 16, 2019)(ECF No. 20-3). The Michigan appellate courts

 denied petitioner’s post-conviction appeal. People v. Weaver, No. 350342

 (Mich. Ct. App. Jan. 2, 2020); lv. den. 506 Mich. 853, 946 N.W.2d 274

 (2020).

      This Court reopened the case and permitted petitioner to file an

 amended petition. Petitioner seeks habeas relief on the following grounds:

      I.       Petitioner was deprived of his Sixth Amendment rights to
               both the effective assistance of counsel and compulsory
               process by his first appointed trial attorney when:

            (A) counsel failed to investigate the only plausible line of
                defense by refusing to contact and interview two
                witnesses who were crucial to petitioner’s defense in
                spite of petitioner’s repeated requests for assistance and
                when

            (B) counsel made no attempt to obtain expert investigative
                assistance he admittedly knew could be appointed upon
                request in order to compel the attendance of witnesses
                when fear precluded him from contacting them himself[.]

      II.      Petitioner was deprived of his Sixth Amendment right to
               the effective assistance of appellate counsel when
               counsel relied on the existing record alone to raise a
               claim of ineffective assistance of trial counsel and
               neglected to file a separate motion to remand for an
               evidentiary hearing with an affidavit in support as required
               by Michigan Court Rule 7.211(c)(1)(a)&(ii)[.]



                                         -3-
Case 2:17-cv-13094-GCS-DRG ECF No. 22, PageID.2139 Filed 06/14/21 Page 4 of 15




                            II. Standard of Review

       28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective

 Death Penalty Act of 1996 (AEDPA), imposes the following standard of

 review for habeas cases:

       An application for a writ of habeas corpus on behalf of a person
       in custody pursuant to the judgment of a State court shall not
       be granted with respect to any claim that was adjudicated on
       the merits in State court proceedings unless the adjudication of
       the claim–

       (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in
       the State court proceeding.

       A decision of a state court is “contrary to” clearly established federal

 law if the state court arrives at a conclusion opposite to that reached by the

 Supreme Court on a question of law or if the state court decides a case

 differently than the Supreme Court has on a set of materially

 indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000).

 An “unreasonable application” occurs when “a state court decision

 unreasonably applies the law of [the Supreme Court] to the facts of a

 prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ

 simply because that court concludes in its independent judgment that the

                                       -4-
Case 2:17-cv-13094-GCS-DRG ECF No. 22, PageID.2140 Filed 06/14/21 Page 5 of 15




 relevant state-court decision applied clearly established federal law

 erroneously or incorrectly.” Id. at 410-11. “[A] state court’s determination

 that a claim lacks merit precludes federal habeas relief so long as

 ‘fairminded jurists could disagree’ on the correctness of the state court’s

 decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)(citing Yarborough

 v. Alvarado, 541 U.S. 652, 664 (2004)).

                                III. Discussion

       Petitioner argues he was denied the effective assistance of trial and

 appellate counsel.

       To prevail on his ineffective assistance of counsel claims, petitioner

 must show that the state court’s conclusion regarding these claims was

 contrary to, or an unreasonable application of, Strickland v. Washington,

 466 U.S. 668 (1984). See Knowles v. Mirzayance, 556 U.S. 111, 123

 (2009). Strickland established a two-prong test for claims of ineffective

 assistance of counsel: the petitioner must show (1) that counsel’s

 performance was deficient, and (2) that the deficient performance

 prejudiced the defense. Strickland, 466 U.S. at 687. The Strickland

 standard applies as well to claims of ineffective assistance of appellate

 counsel. See Whiting v. Burt, 395 F.3d 602, 617 (6th Cir. 2005).




                                      -5-
Case 2:17-cv-13094-GCS-DRG ECF No. 22, PageID.2141 Filed 06/14/21 Page 6 of 15




       Petitioner in his first claim argues that his first trial counsel, whom

 was later replaced, was ineffective for failing to interview Maria Coulson

 and Wanda Cartwright as possible defense witnesses to support

 petitioner’s duress defense. It is unclear whether petitioner is also arguing

 that his subsequently retained trial counsel should have also attempted to

 locate and call Coulson and Cartwright as witnesses in support of the

 duress defense. Petitioner also claims that trial counsel should have

 obtained investigative assistance to help locate these two women, who fled

 Eaton County after allegedly being threatened by the same drug dealers

 who threatened to kill petitioner and his family.

       Petitioner is not entitled to relief on his claim because he failed to

 provide to the Michigan courts on either direct or collateral review or to this

 Court an affidavit from Maria Coulson and Wanda Cartwright concerning

 their proposed testimony and willingness to testify on petitioner’s behalf.

 Conclusory allegations of ineffective assistance of counsel, without any

 evidentiary support, do not provide a basis for habeas relief. See Workman

 v. Bell, 178 F.3d 759, 771 (6th Cir. 1998). By failing to present any

 evidence to the state courts in support of his ineffective assistance of

 counsel claim, petitioner is not entitled to an evidentiary hearing on his

 ineffective assistance of counsel claim with this Court. See Cooey v. Coyle,

                                       -6-
Case 2:17-cv-13094-GCS-DRG ECF No. 22, PageID.2142 Filed 06/14/21 Page 7 of 15




 289 F.3d 882, 893 (6th Cir. 2002)(citing 28 U.S.C. § 2254(e)(2)(A)(ii)).

 Petitioner offered, neither to the Michigan courts nor to this Court, any

 evidence beyond his own assertions as to whether Ms. Coulson or Ms.

 Cartwright would have been able to testify and what the content of their

 testimony would have been. In the absence of such proof, petitioner is

 unable to establish that he was prejudiced by counsel’s failure to interview

 Ms. Coulson or Ms. Cartwright or call them to testify at trial, so as to

 support the second prong of an ineffective assistance of counsel claim. See

 Clark v. Waller, 490 F.3d 551, 557 (6th Cir. 2007).

       Petitioner is also not entitled to relief on the claim because any

 testimony from Coulson and Cartwright concerning threats by the drug

 dealers would have been cumulative of petitioner’s own testimony that

 these drug dealers had threatened to kill petitioner and his family because

 he owed them money for the drugs that petitioner had purchased.

 Petitioner in his reply brief acknowledges that in addition to his own

 testimony, prosecution witness Roy Smith had testified at trial that

 petitioner told him and his brother the night before petitioner was arrested

 that he was scared that “Dred” was going to come up from Detroit and kill

 him. (ECF No. 9, PageID.1626). A review of the trial record shows that Mr.

 Smith, in fact, had testified that petitioner had told him he was afraid that

                                       -7-
Case 2:17-cv-13094-GCS-DRG ECF No. 22, PageID.2143 Filed 06/14/21 Page 8 of 15




 “Dred” was going to come up from Detroit and kill him. (ECF No. 8-7,

 PageID.1135).

       Petitioner was not prejudiced by counsel’s failure to call Ms. Coulson

 or Ms. Cartwright because their testimony was cumulative of other

 evidence in support of petitioner’s claim that a drug dealer had threatened

 to kill him and his family because he owed the drug dealer money for

 drugs. Wong v. Belmontes, 558 U.S. 15, 22-23 (2009); see also United

 States v. Pierce, 62 F.3d 818, 833 (6th Cir. 1995); Johnson v. Hofbauer,

 159 F. Supp. 2d 582, 607 (E.D. Mich. 2001). The jury had significant

 evidence presented to it that petitioner had committed the armed robbery

 out of duress in order to pay back a drug debt. Because the jury was “well

 acquainted” with evidence that would have supported petitioner’s duress

 defense, additional evidence in support of petitioner’s defense “would have

 offered an insignificant benefit, if any at all.” Wong, 558 U.S. at 23.

       Finally, petitioner is unable to establish that he was prejudiced by trial

 counsel’s failure to investigate and present these two witnesses because

 he did not have a viable duress defense under Michigan law.

       In Michigan, duress is a common-law affirmative defense that arises

 in situations where the defendant commits a crime to avoid a greater harm.

 Dando v. Yukins, 461 F.3d 791, 803 (6th Cir.2006)(citing People v.

                                       -8-
Case 2:17-cv-13094-GCS-DRG ECF No. 22, PageID.2144 Filed 06/14/21 Page 9 of 15




 Lemons, 454 Mich. 234, 562 N.W.2d 447, 453 (1997)). The defendant

 bears the burden to produce some evidence from which the jury could

 conclude that each of the following elements are present:

       (A) The threatening conduct was sufficient to create in the mind
           of a reasonable person the fear of death or serious bodily
           harm;

       (B) The conduct in fact caused such fear of death or serious
           bodily harm in the mind of the defendant;

       (C) The fear or duress was operating upon the mind of the
           defendant at the time of the alleged act; and

       (D) The defendant committed the act to avoid the threatened
           harm.

 Lemons, 562 N.W.2d at 453 (internal quotation omitted).

       In addition, the threatening conduct must be “‘present, imminent, and

 impending’”; “‘threat of future injury is not enough’”; and “‘the threat must

 have arisen without the negligence or fault of the person who insists upon it

 as a defense.’” Id. at 454 (quoting People v. Merhige, 212 Mich. 601, 180

 N.W. 418, 422 (1920)). A defendant may forfeit a duress defense when he

 fails to use a reasonable opportunity to escape if it would not unduly

 expose him to death or serious bodily injury. Id. at n. 18.

       The Michigan Court of Appeals, in rejecting petitioner’s related

 sufficiency of evidence claim, concluded that the evidence was sufficient to

 show that he did not act under duress:
                                       -9-
Case 2:17-cv-13094-GCS-DRG ECF No. 22, PageID.2145 Filed 06/14/21 Page 10 of 15




       Here, while defendant may have believed that he and his family
       were vulnerable and that the threat was likely to be carried out
       on the night of the robbery if he did not pay the debt, there was
       no testimony regarding the whereabouts of the drug suppliers
       at that time, defendant stated that he thought he had to have
       the money the day following the threat and yet spent the day
       and evening celebrating Easter with his family before the nearly
       10 p.m. robbery, and defendant remained in the community
       attempting to secure money to pay the debt for nine days after
       the robbery, until his arrest. The jury could reasonably have
       inferred from this evidence that defendant faced a future threat
       and did not, in accordance with the trial court’s instructions,
       face fear at the time he acted.

       Further, the threat to defendant and his family must have
       materialized “without the negligence or fault of the person who
       insists upon it as a defense.” Defendant explained that he was
       threatened due to a debt he incurred as a result of his use of
       drugs supplied by those who threatened him. Additionally,
       defendant did not accept a $500 loan that was offered to him
       from a cash advance business, and considered but did not
       pursue loans from other businesses, family, or friends before
       searching for a business from which to steal. Further, defendant
       did not attempt to flee, as he reported two of his friends did
       when they were threatened. Finally, defendant did not ask the
       police to protect him or his family after he was threatened. This
       evidence was sufficient for the jury to have concluded that
       defendant was at fault for the debt that was incurred and not
       addressed, which produced the pressure of the threat that was
       directed at him and his family, and that he was therefore not
       absolved of responsibility for the robbery owing to the defense
       of duress.

 People v. Weaver, 2016 WL 2943239, at *2 (internal citation omitted).

       The Michigan Court of Appeals subsequently employed the same

 rationale to reject petitioner’s ineffective assistance of trial counsel claim:



                                       - 10 -
Case 2:17-cv-13094-GCS-DRG ECF No. 22, PageID.2146 Filed 06/14/21 Page 11 of 15




       Even if defendant could show that counsel’s performance was
       deficient, he has not established prejudice. Defendant
       acknowledged that he committed the crime, and he explained
       his reasons for the decision. Cumulative testimony that his drug
       dealers were also threatening others with violence due to their
       debts would likely not have changed the jury’s determination
       that defendant was not excused from committing the crime
       under the circumstances. Presuming that the testimony would
       have reinforced the evidence that defendant was also
       threatened, it would not have established that the situation
       arose from something other than defendant’s illegal conduct.

 People v. Weaver, 2016 WL 2943239, at *5.

       Petitioner did not have a viable duress defense largely because it

 was his own negligence or fault in incurring a debt from the purchase of

 illegal drugs that lead to the threats against him and his family. See e.g.

 Lindbloom v. Bell, No. 2:07-cv-11147, 2008 WL 4858436, at *4 (E.D. Mich.

 Nov. 10, 2008)(“Petitioner could not establish that the threat arose without

 his negligence or fault given that he incurred a debt for the purchase of

 illegal drugs, which he was unable to pay.”); People v. Humber, 2000 WL

 33389723, *1 (Mich. Ct. App. Dec.26, 2000)(rejecting duress defense

 where defendant chose to smoke crack cocaine, knowing that she was

 unable to pay for it); People v. Robinson, 2000 WL 33405363, *3 (Mich. Ct.

 App. Oct. 24, 2000)(rejecting duress defense where duress resulted from

 defendant’s own conduct in purchasing illegal drugs). Moreover, petitioner

 did not attempt to seek the protection of law enforcement or undertaken

                                      - 11 -
Case 2:17-cv-13094-GCS-DRG ECF No. 22, PageID.2147 Filed 06/14/21 Page 12 of 15




 other affirmative steps to avoid the harm. Because petitioner did not have

 a viable duress defense under Michigan law, he failed to show that he was

 prejudiced by counsel’s failure to call additional cumulative witnesses in

 support of his duress defense. See e.g. Bennett v. Brewer, 940 F.3d 279,

 289-90 (6th Cir. 2019).

       Petitioner next claims that trial counsel was ineffective for failing to

 hire a private investigator or have one appointed for him by the court.

 Petitioner, however, has failed to show that counsel would have obtained

 beneficial information had he hired an investigator, thus, he failed to

 establish that he was prejudiced by counsel’s failure to hire an investigator.

 See Welsh v. Lafler, 444 F. App’x 844, 851 (6th Cir. 2011)(Defense

 counsel’s failure to hire private investigator during prosecution for criminal

 sexual conduct did not prejudice defendant, and thus was not ineffective

 assistance; defendant failed to present sufficiently detailed and convincing

 account of what additional facts investigator could have discovered in

 support of defendant’s innocence). Petitioner is not entitled to relief on his

 first claim.

       Petitioner in his second claim alleges that appellate counsel was

 ineffective for failing to seek an evidentiary hearing on petitioner’s

 ineffective assistance of trial counsel claim pursuant to People v. Ginther,

                                        - 12 -
Case 2:17-cv-13094-GCS-DRG ECF No. 22, PageID.2148 Filed 06/14/21 Page 13 of 15




 390 Mich. 436, 212 N.W.2d 922 (1973) or to otherwise develop a factual

 record for petitioner’s duress defense on petitioner’s appeal of right.

       Petitioner is not entitled to habeas relief on this claim for several

 reasons.

       First, appellate counsel’s decision to raise the ineffective assistance

 of trial counsel claim without conducting an evidentiary hearing was a

 “reasonable recognition that the allegations of ineffective assistance could

 be determined from the trial transcript alone. No additional evidence was

 really necessary for the [appellate] court to make a fair determination of the

 [S]ixth [A]mendment issue.” Young v. Miller, 883 F.2d 1276, 1280 (6th Cir.

 1989).

       Moreover, assuming that appellate counsel was ineffective for failing

 to proceed with a Ginther hearing, petitioner was not prejudiced by

 appellate counsel’s failure to do so because petitioner failed to show that

 the underlying ineffective assistance of trial counsel claim had merit. In

 light of the fact that petitioner’s ineffective assistance of trial counsel claim

 is without merit, petitioner is unable to establish that he was prejudiced by

 appellate counsel’s failure to conduct a Ginther hearing. See e.g. Davis v.

 Booker, 594 F. Supp. 2d 802, 831 (E.D. Mich. 2009); rev’d on other grds,




                                       - 13 -
Case 2:17-cv-13094-GCS-DRG ECF No. 22, PageID.2149 Filed 06/14/21 Page 14 of 15




 589 F.3d 302 (6th Cir. 2009). Petitioner is not entitled to relief on his

 second claim.

                                  IV. Conclusion

       The Court will deny the petition for a writ of habeas corpus. The

 Court will also deny a certificate of appealability to petitioner. In order to

 obtain a certificate of appealability, a prisoner must make a substantial

 showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To

 demonstrate this denial, the applicant is required to show that reasonable

 jurists could debate whether, or agree that, the petition should have been

 resolved in a different manner, or that the issues presented were adequate

 to deserve encouragement to proceed further. Slack v. McDaniel, 529 U.S.

 473, 483-84 (2000). When a district court rejects a habeas petitioner’s

 constitutional claims on the merits, the petitioner must demonstrate that

 reasonable jurists would find the district court’s assessment of the

 constitutional claims to be debatable or wrong. Id. at 484. “The district

 court must issue or deny a certificate of appealability when it enters a final

 order adverse to the applicant.” Rules Governing § 2254 Cases, Rule

 11(a), 28 U.S.C. foll. § 2254.

       For the reasons stated in this opinion, the Court will deny petitioner a

 certificate of appealability because he failed to make a substantial showing

                                       - 14 -
Case 2:17-cv-13094-GCS-DRG ECF No. 22, PageID.2150 Filed 06/14/21 Page 15 of 15




 of the denial of a federal constitutional right. Myers v. Straub, 159 F. Supp.

 2d 621, 629 (E.D. Mich. 2001). The Court will also deny petitioner leave to

 appeal in forma pauperis, because the appeal would be frivolous. Id.

                                         V. Order

       Based upon the foregoing, IT IS ORDERED that the Petition for a

 Writ of Habeas Corpus is DENIED WITH PREJUDICE.

       IT IS FURTHER ORDERED That a Certificate of Appealability is

 DENIED.

       IT IS FURTHER ORDERED that Petitioner will be DENIED leave to

 appeal in forma pauperis.

 Dated: June 14, 2021

                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE



                                 CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                 June 14, 2021, by electronic and/or ordinary mail and also on
                  Bruce Alan Weaver #166127, Thumb Correctional Facility
                         3225 John Conley Drive, Lapeer, MI 48446.

                                      s/Leanne Hosking
                                         Deputy Clerk




                                            - 15 -
